Citation Nr: 1808814	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Aaron G. Durden, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to May 1970 with service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in November 2017.   

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's depressive disorder NOS and major depressive disorder had an onset in service.  


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, diagnosed as depressive disorder NOS and major depressive disorder, have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that service connection for an acquired psychiatric disorder, diagnosed depressive disorder NOS and major depressive disorder, is warranted.  During the appeal period, the Veteran was diagnosed with depressive disorder NOS by the December 2012 VA examiner and major depressive disorder by the February 2017 VA examiner.  His military records confirm that he served in the Republic of Vietnam, and his report of experiencing a rocket attack has been corroborated.  Finally, the competent and credible lay and medical evidence of record establish that the Veteran's depression is related to his military experiences.  The Veteran and his wife both report that his psychological symptoms began during service and have been recurrent since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the December 2012 VA examiner opined that the Veteran's depression is at least as likely as not due to fear of hostile military activity.  The Board notes that the examination report states fear of "hospital" military activity, but it is clear from the report that this is a typographical error.  The Board also notes the February 2017 VA examiner's negative opinion; however, as the evidence of record is at least in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107 (b).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303.  

As the Veteran has stated that a grant of service connection for any psychiatric disorder would satisfy his appeal (November 2017 Hr'g Tr. at 18), the Board need not address whether service connection for any other diagnosed psychiatric disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


ORDER

Service connection for major depressive disorder is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


